      Case 6:19-cv-00642-ADA-JCM Document 34 Filed 06/02/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


BLAKELEY TURNER, DAMON                           §
BROOKS, DEANDRA SIMPSON,                         §
SHAMIYAN WALTON, MICHAEL                         §           CIVIL NO. 6-19-CV-00642-ADA
HARRIS, ANITA SIMPSON,                           §
             Plaintiffs,                         §
                                                 §
v.                                               §
                                                 §
CINCINNATI INSURANCE                             §
COMPANY,                                         §
             Defendant.                          §



            ORDER DENYING PLAINTIFFS’ MOTION TO ALTER JUDGMENT

          Before the Court is Plaintiffs’ Opposed Motion to Alter Judgment pursuant to Federal

Rule of Civil Procedure 59(e). ECF No. 23. Defendant filed a Response to the Motion, after

which Plaintiff filed a Reply brief. ECF Nos. 24, 28. After reviewing the briefs, the case law, and

the case file, the Court finds that Plaintiffs’ Motion should be DENIED for the reasons that

follow.

                                         I.     BACKGROUND

          Plaintiffs in this case bring a coverage claim against the Cincinnati Insurance Company

(“CIC”) pursuant to a default judgment obtained against CIC’s insureds, Ability Holdings, Inc.,

ATI Enterprises, Inc., and ATI Acquisition Company (collectively “ATI”). On September 20,

2019, Plaintiffs sued CIC to access ATI’s insurance policy. CIC filed a Motion to Transfer

Venue, which the Court denied. See ECF No. 11 Order Denying Defendant’s Motion to Transfer

Case, at 12. On January 14, 2020, Plaintiffs filed a motion for partial summary judgment

asserting CIC wrongfully denied a defense to ATI in the original lawsuit, and because of that

breach, must now defend against the Plaintiffs’ claims in the coverage suit. ECF No. 10.

                                                 1
      Case 6:19-cv-00642-ADA-JCM Document 34 Filed 06/02/20 Page 2 of 6




Defendant responded and filed a cross-motion for summary judgment asserting that Plaintiffs

had no standing to bring the coverage suit, ATI’s settlement and release agreement with CIC bars

Plaintiffs’ claim, and the policy does not provide coverage. ECF No. 16. Ultimately, the Court

agreed with CIC and granted summary judgment in favor of CIC.

       On April 9, 2020, Plaintiffs’ filed the instant motion, arguing that the “summary

judgment granted to Cincinnati constitutes a manifest error of law and it should be altered and/or

vacated to deny the granted summary judgment.” Mot. at 1. Defendant filed a response to

Plaintiffs’ Motion, and Plaintiff filed a reply in support of their Motion.

                                      II.     LEGAL STANDARD

       A Federal Rule of Civil Procedure 59(e) motion “calls into question the correctness of a

judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 478 (5th Cir. 2004). “Reconsideration of

a judgment after its entry is an extraordinary remedy that should be used sparingly.” Id. at 479.

In order for a court to grant such a motion, it must (1) clearly establish either a manifest error of

law or fact, (2) present newly discovered evidence, or (3) be based upon an intervening change in

controlling law. Def. Distributed v. Grewal, No. 1:18-CV-637-RP, 2019 U.S. Dist. LEXIS

109422, at *2 (W.D. Tex. 2019). To establish a manifest error of law or fact, as Plaintiffs assert

in their Motion, the moving party must cite controlling law or evidence that directly and

indisputably conflicts with the Court’s analysis demonstrating that the court disregarded

controlling law or facts in the record. Rodriguez v. Bank of Am., N.A., No. SA-12_CV-905-DAE,

2013 U.S. Dist. LEXIS 157260, at *5 (W.D. Tex. 2013). Conversely, “[a] motion to reconsider

based on recycled arguments only serves to waste the resources of the court.” Bernal v. Davis,

No. MO:18-CV-00074-DC, 2018 U.S. Dist. LEXIS 229488, at *10 (W.D. Tex. 2018) (quoting

State v. Sprint Comm. Co., 899 F.Supp. 282, 284 (M.D. La. 1995)).



                                                  2
      Case 6:19-cv-00642-ADA-JCM Document 34 Filed 06/02/20 Page 3 of 6




                                           III.       ANALYSIS

       Plaintiffs main argument hinges on the belief that the Court erred in its interpretation of

the Hamel case. ECF No. 23 at 2; see Great American Ins. Co. v. Hamel, 525 S.W.3d 655 (Tex.

2017). Plaintiffs contend that the Hamel case does not stand for the proposition that a claimant

must have a judgment resulting from a fully adversarial trial or a valid assignment. Id.

       In response, Defendant argues that Plaintiffs’ Motion fails to meet the strict standard

required for altering the Order. ECF No. 24 at 5. Specifically, Defendant contends that Plaintiffs

do not offer any new evidence and do not cite any authorities not already mentioned in the

summary judgment briefing and in the Order itself. Id.

       Because of the complicated area of law involved in this case, the Court will clarify its

opinion. In the Summary Judgment Order, the Court wrote that “the Hamel opinion expressed

that a claimant against an insurer obtains standing to litigate a coverage trial through either a

judgment resulting from a fully adversarial trial or a valid assignment.” ECF No. 21 at 6. This

proposition does not have any direct textual support within the Hamel opinion. However, the

Court finds that this proposition is implicit within the opinion. Additionally, the Court finds that

the Landmark court directly states the proposition within its opinion.

       First, two cases cited by the Texas Supreme Court in Hamel provide support for the

Court’s reasoning: Block and ATOFINA. In Block, the defendant sued its insurer for failure to

defend under the insurance policy, and the plaintiffs intervened as judgment creditors and

assignees seeking recovery of the judgment. Employers Cas. Co. v. Block, 744 S.W.2d 940, 942

(Tex. 1988), disapproved of by State Farm Fire & Cas. Co. v. Gandy, 925 S.W.2d 696 (Tex.

1996). In ATOFINA, the insured defendant sued the insurer directly after they settled with the



                                                  3
      Case 6:19-cv-00642-ADA-JCM Document 34 Filed 06/02/20 Page 4 of 6




plaintiff. Evanston Ins. Co. v. ATOFINA Petrochemicals, Inc., 256 S.W.3d 660, 673 (Tex. 2008).

The insured defendant “settled without knowing whether or not it would be covered by the

policy, leaving in place its motive to minimize the settlement amount in case it became solely

responsible for payment.” Id. at 674. Even though the defendant settled the case, the plaintiff in

Block still had the standing to sue because of the assignment by the insured defendant. The

plaintiff in ATOFINA did not have the standing to sue, however, because they became a

judgment creditor through a settlement agreement, and the defendant did not assign the coverage.

       Another case cited within the Hamel opinion is also instructive. In Gandy, the court held

that “a defendant’s assignment of his claims against his insurer to a plaintiff is invalid if it is

made before an adjudication of plaintiff’s claim against defendant in a fully adversarial trial.”

State Farm Fire & Cas. Co. v. Gandy, 925 S.W.2d 696, 714 (Tex. 1996). While the court

focused on the validity of the assignment, the standing issue is implicit within the opinion. The

plaintiff was both a judgment creditor and an assignee. Id. at 698. Because the assignment was

not valid, and the judgment was not the result of a fully adversarial trial, the plaintiff did not

have the standing to sue over the coverage. Id. at 714.

       The Hamel opinion added clarity to the 1996 holding of Gandy. In Hamel, the court

addressed the meaning of the term “fully adversarial trial.” Great Am. Ins. Co. v. Hamel, 525

S.W.3d 655, 663 (Tex. 2017). “Today we clarify that the controlling factor is whether, at the

time of the underlying trial or settlement, the insured bore an actual risk of liability for the

damages awarded or agreed upon, or had some other meaningful incentive to ensure that the

judgment or settlement accurately reflects the plaintiff’s damages and thus the defendant—

insured’s covered liability loss.” Id. at 666. The court held that the judgment against the insured

party “was not the product of a fully adversarial proceeding because the parties entered into an



                                                 4
          Case 6:19-cv-00642-ADA-JCM Document 34 Filed 06/02/20 Page 5 of 6




agreement that eliminated any meaningful incentive for the [insured] to contest the [plaintiff’s]

claims.” Great Am. Ins. Co. v. Hamel, 525 S.W.3d 655, 670–71 (Tex. 2017). Again, the court did

not address the issue of standing for a judgment creditor. However, the standing issue is implicit.

The plaintiff had the standing to sue the insurer because the plaintiff was both a judgment

creditor and an assignee. Id. at 661.

           The issue of standing finds direct textual support from the Landmark case. “In Texas, the

general rule . . . is that an injured party cannot sue the tortfeasor’s insurer directly until the

tortfeasor’s liability has been finally determined by agreement or judgment.” In re Essex Ins.

Co., 450 S.W.3d 524, 525 (Tex. 2014). “This general rule has been described as the ‘no direct

action’ rule.” Landmark Am. Ins. Co. v. Eagle Supply & Mfg. L.P., 530 S.W.3d 761, 767 (Tex.

App. 2017). Consequently, a claimant cannot bring a cause of action as a judgment creditor

when the judgment does not result from a fully adversarial trial. Id. at 772.

           In this case, Plaintiffs’ judgment was not the result of a fully adversarial trial because of

the default judgment. See ECF No. 2-4 at 4–5; CBX Res., LLC v. Ace Am. Ins. Co., 320 F. Supp.

3d 853, 856 (W.D. Tex. 2018) (holding default judgment entered in favor of claimant was not

adversarial and therefore not binding). Thus, although Plaintiffs are judgment creditors, the fact

that the judgment was not the result of a fully adversarial trial is dispositive because Plaintiffs

lack the standing to sue.1 Accordingly, the Court upholds its decision reached in the Summary

Judgment Motion, and the Motion to Alter Judgment must be denied.




1
    Plaintiff’s also are not assignees of the insured. See ECF No. 21.

                                                             5
      Case 6:19-cv-00642-ADA-JCM Document 34 Filed 06/02/20 Page 6 of 6




                                      IV.   CONCLUSION

      Based on the foregoing, the Court DENIES Plaintiffs’ Motion to Alter Judgment.

SIGNED this 2nd day of June, 2020.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE




                                            6
